Citation Nr: 0814389	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  On the DARC Form 632, the veteran was noted 
to be missing from January 1943 to March 1945, to have 
recognized guerilla service from March 1945 to May 1945, and 
to have regular Philippine Army service from May 1945 to 
February 1946.  The veteran was not noted to be a POW.  The 
veteran died in March 1985.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the benefits 
sought on appeal.

The appellant was scheduled for a videoconference hearing on 
September 2007, to which she failed to appear.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The veteran's pulmonary tuberculosis (PTB) was not 
attributable to his period of active service, nor was he 
diagnosed as having PTB within three years of service 
discharge. 

4.  The veteran's death was neither caused, nor hastened, by 
a disability incurred as a result of honorable service during 
World War II. 

5.  The appellant filed her claim for accrued benefits in 
September 2003.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.374 
(2007).

2.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2007).

3.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a letter dated in October 2003, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in August 2007.  Although 
there was no Statement of the Case issued following the 
August 2007 notice, the Board finds that the appellant is not 
prejudiced as service connection for the cause of the 
veteran's death is being denied.  As such, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2003 notice was given prior to the 
appealed AOJ decision, dated in April 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording the appellant an opportunity to give 
testimony before an RO hearing officer and/or the Board.  The 
Board notes that the appellant was scheduled to appear for a 
videoconference hearing in September 2007 and she did not 
appear.  There is no evidence of record to suggest that the 
appellant attempted to reschedule the hearing.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
claims file.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  Therefore, the Board now turns to 
the merits of the appellant's claim.

Service connection 

The appellant contends that her husband's PTB was due to 
service and the symptoms had a late onset.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Upon a showing of service for ninety days or more during a 
period of war and evidence of chronic PTB becoming manifest 
to a degree of 10 percent within three years from the date of 
termination of service, service connection shall be presumed 
for PTB.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309.  A diagnosis of active PTB by a private 
physician showing that the disease was initially manifest 
after discharge from active service must be confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based on acceptable hospital 
observation or treatment.  See 38 C.F.R. § 3.374(c).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The veteran's personnel record, dated in May 1945, is devoid 
of any reference to a pulmonary condition.  Upon examination 
of the veteran's lungs, there is a notation that they were 
"normal."  Additionally, the veteran's discharge medical 
examination in February 1946 made no notation of a lung 
condition, including PTB.  Again, the veteran's lungs were 
noted to be "normal."  

There are no post-service treatment records reflecting 
treatment for PTB following service.  The death certificate, 
dated in March 1985, lists the veteran's cause of death as 
cardiopulmonary arrest due to far-advanced PTB.  

The veteran was alleged to have been hospitalized from 
February 1985 to March 1985 at Mayor Hilarion A. Ramiro, Sr. 
Regional Training and Teaching Hospital.  Upon request for 
the veteran's treatment records, the hospital responded that 
they only kept medical records for 15 years and the records 
from the veteran's hospitalization were unavailable.  The 
hospital did review their record of admission and death 
certificate and confirmed the veteran's admission in February 
1985 death in March 1985 due to cardiopulmonary arrest caused 
by far-advanced PTB.  

In her NOD, dated in December 2005, the appellant stated that 
because PTB is a communicable disease, the veteran could have 
contracted it while in service.  She additionally related 
that PTB is not necessarily discovered immediately and the 
veteran could have contracted it during service with symptoms 
becoming apparent following service discharge.  

In her substantive appeal, the appellant alleged that the 
veteran's PTB began in service due to the harshness and 
climate during his service.  Further, she noted, that service 
members lacked proper nutrition, rest and medical treatment 
while on duty.  

There is no evidence of record linking the veteran's PTB to 
service, nor is there a diagnosis within three years of 
service discharge.  The veteran was not awarded VA 
compensation benefits for a service-connected disability at 
any time during his life.  The service medical records, 
consisting of a personnel record and a discharge medical 
examination record, make no reference to complaints or 
diagnoses of a pulmonary condition, including PTB.  
Furthermore, there is no post-service documentation as to 
treatment for the disability listed as the cause of death on 
the death certificate, other than the admission record from 
his February-March 1985 hospitalization.

Given the evidence as outlined above, the Board finds that 
the veteran did not incur PTB or any other disability 
determined to be the cause of his death during his period of 
recognized service.  There is no evidence of post-service 
treatment for PTB.  The only evidence of record that the 
veteran sought treatment for his PTB was the March 1985 death 
certificate and hospital admission note-this is well over 
three years after discharge from service.  As such, the Board 
finds that the there is no evidence to support the 
appellant's contentions.  Because there is no evidence of the 
appellant having medical training, her statements, standing 
on their own, cannot establish a relationship between service 
in the 1940's and the veteran's death in the 1980s.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, service connection for the cause of the 
veteran's death must be denied on a direct and on a 
presumptive basis.

Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

As discussed above, the veteran had recognized guerilla 
service and regular Philippine Army service.  In February 
1986, the service department certified that the recognized 
period of service was from January 1942 to February 1946, and 
that there was no service with USAFFE established.  There is 
no evidence to contradict the findings of the service 
department, nor has the appellant contended otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the service 
department's determination with respect to the service of 
this veteran.  Therefore, the Board must find that the 
veteran did not have qualifying service.  As a result, the 
appellant's request for death pension benefits must be denied 
as a matter of law.  

Accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

The death certificate shows that the veteran died in March 
1985.  The appellant submitted her application for benefits 
in September 2003.

A review of the evidence shows that the appellant's claim was 
submitted well over one year after the veteran's death.  
Thus, her claim of entitlement to accrued benefits is 
untimely.  As a result, the appellant has no legal 
entitlement to any accrued benefits that may exist.

The Board points out that the veteran did not have a claim 
pending at the time of his death nor was he entitled to 
receive any compensation benefits at the time of his death so 
as to even bring about a claim of entitlement to accrued 
benefits.  Nonetheless, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, entitlement to accrued 
benefits under is denied as a matter of law.









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


